Citation Nr: 0602922	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for cardiovascular 
disability, to include coronary artery disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, that denied service connection for coronary artery 
disease.  The matter also arises from a December 2004 rating 
action that denied service connection for a skin rash, 
bilateral knee disability, and PTSD.

The veteran testified before a VA Decision Review Officer 
(DRO) in October 2003 and the undersigned Veterans Law Judge 
at the RO in September 2005.  Transcripts of the hearings are 
associated with the claims file.

The issues of entitlement to service connection for left knee 
disability and right knee disability will be addressed in the 
REMAND portion of this decision.  The issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that any current skin disability experienced by the veteran 
had its onset in service or is etiologically related to any 
incident, disease, or exposure during his active service.

2.  Cardiovascular disability, to include hypertension, 
coronary artery disease, and congestive heart failure, did 
not manifest in service or within one year of service 
discharge, and no medical evidence has been presented 
establishing a nexus between any incident, disease, or 
sickness occurring in service and the veteran's current 
cardiovascular disability.

3.  There is no competent medical evidence establishing a 
current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Skin disability (skin rash) was not incurred or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Cardiovascular disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

3.  PTSD was not incurred or aggravated by military service. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in September 2001 and June 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  He was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
He was advised of the type(s) of evidence needed to establish 
his claims for service connection.  The September 2001 and 
June 2004 letters therefore provided notice of the first 
three elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The September 2001 and June 2004 
letters specifically informed the veteran of the type(s) of 
evidence that would be relevant to his claim and that it was 
his "responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the September 
2001 and June 2004 notification letters, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim on appeal.  He has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

The April 2002 rating decision, December 2002 Statement of 
the Case (SOC), November 2003 Supplemental Statement of the 
Case (SSOC), July 2004 SSOC, December 2004 rating decision, 
January 2005 SSOC, March 2005 SOC, and May 2005 SSOC 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The December 2002 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records have been obtained.  Outpatient and 
inpatient treatment records have also been procured from 
multiple health care providers including, but not limited to, 
N. Phan, M.D., Parkland Memorial Hospital, Columbia Medical 
Center, Dallas County Hospital, and the North Texas VA Health 
Care System.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  VA examinations were conducted in November 
2003.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Skin Disability

Service medical records show that the veteran was seen for 
complaints of a rash on his left upper lateral thigh in 
August 1972.  No diagnosis was rendered.  He was treated with 
calamine lotion.  There are no records documenting subsequent 
treatment of a skin rash.  On Report of Medical Examination 
conducted in March 1974, the veteran's skin was found to be 
normal.

Post-service medical evidence shows that the veteran has been 
seen on occasion for a skin rash.  A July 2000 progress note 
from the Dallas County Hospital shows that the veteran was 
evaluated for complaints of a rash on his hands.  He reported 
that the onset of a rash had started approximately three 
weeks earlier.  There were numerous papules about the digits 
of both hands.  The impression was dyshidrotic eczema.  The 
condition was observed to have cleared in September 2000.  A 
December 2000 progress note indicated that the veteran's 
dyshidrosis was controlled.  Similar findings made in 2001 
and 2002.  None of those records, however, contained any 
findings linking any skin rash experienced by the veteran to 
his active service, to include exposure to jet fuel.

When he was examined by VA in November 2003, the veteran 
reported his history of exposure to jet fuel in service.  
Examination showed some brownish blister-like lesions on both 
feet.  The veteran also had some onychomycosis of both feet 
on the toenails.  Noting that the veteran had been seen on 
only one occasion for a skin rash in service, and that there 
was no evidence of recurrence in service or for many years 
thereafter, the examiner opined that it was "less likely 
than not" that any current skin rash/disability experienced 
by the veteran was related to his military service.  No 
evidence has been submitted to refute this opinion.  The 
Board therefore finds that the preponderance of the evidence 
is against the finding that any current skin rash 
(dyshidrotic eczema) experienced by the veteran had its onset 
in service or is etiologically related to any incident, 
disease, or exposure during his active service.

The Board recognizes the veteran's assertion that his current 
rash problem is causally related to his inservice exposure to 
jet fuel.  However, his lay testimony alone is not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Cardiovascular disability

Service medical records fail to establish that any 
cardiovascular disability was present during the veteran's 
active service.  The veteran's blood pressure was 106/70 at 
the time of his service discharge, which is well within 
normal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1) (2005). (the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and /or 
systolic blood pressure is predominantly 160mm. or greater.)  
There is also no evidence of hypertension or any other 
cardiovascular disability within one year of the veteran's 
service discharge.  The first evidence of cardiovascular 
disability is not recorded until the mid 1990s, over 20 years 
post- service discharge, when hypertension was shown in 1996.  
Indeed, during an internal medicine examination conducted in 
January 1998 at Parkland Hospital, the veteran reported that 
he had been generally well until 1997.  He stated that he was 
seen in early 1997 for complaints of chest pain and advised 
in May 1997 that he had suffered a myocardial infarction.  
Since that time, he has been diagnosed as having 
arteriosclerotic heart disease, hypertension, coronary artery 
disease, ischemic cardiomyopathy, and congestive heart 
failure.

As noted above, there is no evidence showing a diagnosis of 
cardiovascular disability in service or within one-year of 
the veteran's service discharge.  The veteran must therefore 
present medical evidence that establishes a medical nexus 
between his current cardiovascular disabilities and his 
active service.  Such evidence has not been presented.  The 
medical evidence received in support of the veteran's claim 
for service connection merely documents current treatment of 
his multiple cardiovascular disabilities but fails to include 
any competent medical evidence linking those disabilities to 
his service.  The claim for service connection for 
cardiovascular disability must therefore be denied.

While the veteran contends that his current cardiovascular 
disabilities are related to problems he experienced with 
indigestion and abdominal cramping in service, his lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for 
cardiovascular disability because there is no evidence of 
pertinent disability in service or for two decades following 
service.  Thus, while there are current diagnoses of multiple 
cardiovascular disabilities, there is no true indication that 
those disabilities are associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any symptoms of cardiovascular disability in 
service, the negative examination performed at separation, 
and the lack of diagnosis of the claimed cardiovascular 
disabilities until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).

PTSD

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor. 38 C.F.R. § 
3.304(f) (2005).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD. 
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Significantly, in the present case, the veteran has not been 
diagnosed with PTSD.  VA outpatient records are essentially 
negative for treatment of any psychiatric disorder and are 
conspicuously absent any diagnosis of PTSD.  Non-VA treatment 
records also fail to include a diagnosis of PTSD.   Those 
records instead show that the veteran has been seen 
occasionally for complaints of "nerves" and insomnia.  
Moreover, when he was afforded a VA examination in November 
2003, the veteran was diagnosed as having a mood disorder due 
to his medical condition.  The examiner specifically opined 
that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  Without there being a current medical 
diagnosis, the claim for service connection for PTSD must 
fail. See Cohen v. Brown.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for skin disability, 
cardiovascular disability, and PTSD and that, therefore, the 
provisions of § 5107(b) are not applicable.



ORDER

Entitlement to service connection for skin disability is 
denied.

Entitlement to service connection for cardiovascular 
disability, to include coronary artery disease is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for left knee 
disability and right knee disability.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).


The veteran claims that he currently suffers from bilateral 
knee disability that he believes was either caused or 
aggravated by his active service.  The veteran's enlistment 
examination detected no abnormalities of the knees.  In 
October 1971, the veteran fell in a hole while playing 
football and injured his right leg and knee.  There was no 
evidence of fracture, dislocation, or ligamentous disruption.  
The impression was muscle strain of the right knee.  The 
veteran was also seen in November 1973 for complaints of 
bilateral knee pain.  He said prolonged sitting caused him to 
feel tightness in the knees.  He reported at that time that a 
private physician had diagnosed him at age 16 as having an 
arthritic condition that he would likely outgrow by age 21.  
There was some speculation as to whether the veteran had been 
diagnosed as having Osgood-Shlatters disease prior to 
service.

Essentially two theories of entitlement are possible under 
the fact pattern.  Initially, it is possible that the veteran 
currently has a bilateral knee disability (degenerative joint 
disease) that had its onset during his active service or is 
otherwise etiologically related to his service.  The second 
theory is that the veteran had a pre-existing knee disability 
that was aggravated during service.  In its December 2004 
rating decision, the RO denied the claim under this theory of 
entitlement, reasoning that the veteran's current left and 
right knee disabilities clearly existed prior to service and 
were not shown to have permanently worsened as a result of 
service.

However, inasmuch as an element of this case involves the 
matter of aggravation, the Board points out that there has 
been a change in the interpretation of the law with respect 
to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, the law as recently interpreted 
under Cotant v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
the VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  This 
interpretation must be applied upon readjudication of the 
claims at issue.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Having reviewed the file in its entirety, additional medical 
records may exist which may be pertinent to the claims.  
Specifically, when he was examined in November 2003, the 
veteran reported that he underwent arthroscopic surgery of 
the left knee in 1987 at Plano Specialty Hospital.  He 
reported that the cartilage in that knee had been repaired, 
and that he was advised that surgery of the right knee was 
likely in the future.  Although an attempt was made to obtain 
his records from Plano Hospital, no response was ever 
received.  Another request for the veteran's medical records 
should be made.  

Finally, an additional VA examination should be requested in 
order to properly address whether the veteran's claimed 
disability was incurred in or aggravated by service.  The 
opinion contained in the November 2003 examination is 
insufficient.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
North Texas VA Health Care System since 
April 2004.

2.  The RO should make another attempt to 
obtain the veteran's treatment records 
from the Plano Specialty Hospital.  In so 
doing, the RO should request that a 
negative reply be given if the records 
are no longer available.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any disability 
affecting the knees. The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
indicated tests and studies, to include 
x-rays of both knees, should be conducted 
if the examiner deems it appropriate.  
The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current disability of the 
left or right knee.  The examiner should 
also provide an opinion on whether there 
is a 50 percent probability or greater 
(as likely as not) that any current knee 
disability had its onset during active 
service or is related to any in-service 
disease or injury.  

If it is determined that a chronic knee 
disability had its onset prior to active 
service, did it increase in severity 
during service, i.e., as evidenced by 
treatment in 1971 and 1973?  

If there was an increase in severity, was 
it due to the natural progression of the 
condition, or was it aggravated beyond 
its natural progression?  The examiner 
should be advised that temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation.

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the March 2005 
Statement of the Case, and discussion of 
all pertinent laws and regulations not 
previously provided.  They should be 
allowed an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


